Citation Nr: 0202722	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  02-00 618	)	DATE
	)
	)


THE ISSUE

Whether the January 1963 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for psoriasis 
should be reversed or revised based on the grounds of clear 
and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1950 to May 1952.

A May 1962 Regional Office (RO) rating decision denied 
service connection for psoriasis, and the veteran appealed 
that determination to the Board.  In a decision dated in 
January 1963, the Board denied the appeal.

This matter is before the Board as an original action on the 
motion of the representative in November 2001 in which it is 
alleged there was CUE in the January 1963 Board decision that 
denied service connection for psoriasis.  In a February 2002 
letter, the Board notified the representative that they had 
30 days to submit additional argument or to request review of 
the record.

In correspondence dated on February 6, 2002, the 
representative requested review of the veteran's claims 
folder.  In a letter dated on February 22, 2002, the 
representative notified the Board that the motion for 
revision or reversal of the January 1963 Board decision based 
on CUE was ready for appellate consideration.

The November 2001 motion from the representative also alleges 
CUE in a December 1977 RO rating decision that determined 
there was no new and material evidence to reopen the claim 
for service connection for a skin condition.  That matter has 
not been adjudicated by the RO and it will not be addressed 
by the Board.  That matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a January 1963 decision, the Board denied the 
veteran's appeal for service connection for psoriasis.

2.  There was a tenable basis for the Board's January 1963 
decision.

3.  All evidence needed for proper adjudication of the 
veteran's appeal for service connection for psoriasis was of 
record in January 1963 and the appropriate statutory and 
regulatory criteria were considered.


CONCLUSION OF LAW

The January 1963 Board decision, denying service connection 
for psoriasis, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1403 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516(Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (Court).  CUE is defined 
in Rule 1403(a) of the Rules of Practice (codified at 38 
C.F.R. § 20.1403(a)) as "the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for CUE in a prior Board decision must be based on the 
record and the law as it existed when that decision was made.  
38 C.F.R. § 20.1403(b); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

In order to establish CUE, a claimant must demonstrate the 
following:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," ( 
2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14). 

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Board notes that recently in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the Federal Circuit rendered 
several holdings which were subsequently addressed in a 
precedent opinion of the VA General Counsel.  In VAOPGCPREC 
12-2001 it was held, in essence, that Roberson conflicted 
with other caselaw of the Federal Circuit and did not 
overrule the conflicting cases.  Thus, it was held in 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

A review of the January 1963 Board decision shows that the 
Board found clinical data in the service medical records that 
the veteran was treated for skin problems, and other evidence 
in the record that revealed the presence of psoriasis many 
years after service.  The Board found that the veteran 
received treatment in service for acute and transitory 
conditions, that psoriasis was first demonstrated many years 
after service, and that the evidence did not causally relate 
the psoriasis to the veteran's skin problems in service.  A 
review of that decision shows consideration of the provisions 
of 38 U.S.C.A. § 310.

The evidence of record in January 1963 consisted of service, 
Department of Veterans Affairs (VA), and private medical 
records; service documents; and statements from the veteran.  
The service medical records revealed that the veteran was 
seen as an outpatient for eczema of the hands in July 1951; 
hospitalized with dermatitis venenata of the arms, chin, and 
buttocks in May 1952; and found to have a generalized 
maculopapular skin eruption, due to heat, on discharge 
examination in May 1952.  No medical records showed the 
presence of psoriasis until the treatment records of Dr. 
Post, who first saw the veteran in April 1961 with lesions of 
the elbows and pubic area which had been present "at least 6 
months."  No medical evidence then of record linked the 
veteran's psoriasis, first demonstrated many years after 
service, to an incident of service or to the skin problems 
noted in service.  The veteran's original formal claim, 
received in February 1962, cited 2 diseases for which 
benefits were claimed:  dermatitis in May 1952 and psoriasis 
in 1961.  The only evidence connecting psoriasis to service 
was the veteran's statement on his appeal to the Board to the 
effect that "I feel that my skin condition arose in the 
service."

After the January 1963 Board decision, various evidence was 
submitted, including a summary of the veteran's VA 
hospitalization from December 1961 to January 1962 that was 
not of record at the time of the Board decision.  The history 
recorded in that summary was that the condition began to 
bother him in about the middle of 1960.  The clinical 
findings in that summary were essentially the same as those 
in the report of his rehospitalization from January to April 
1962 at the same VA medical facility.  The latter report was 
of record at the time of the Board's decision.  Therefore 
there is no reason to believe the Board would have arrived at 
a different conclusion in 1963 had the December 1961-January 
1962 report been of record.  Moreover, the Board is not 
charged with "constructive notice" of the 61-62 report.  
VA adjudicators are charged with constructive knowledge of 
pertinent outstanding VA medical records.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The constructive-notice doctrine of 
Bell does not apply to VA adjudications occurring before Bell 
was decided.  Lynch v. West, 12 Vet. App. 391 (1999) 
(reinstating and incorporating by reference the opinion in 
Lynch v. Gober, 11 Vet. App. 22 (1997)).  The other evidence 
received after the January 1963 Board decision was either 
already of record-and considered-in January 1963, or 
concerns treatment of the veteran after January 1963 and 
medical opinions obtained after the January 1963 Board 
decision that may not be considered for the purpose of this 
CUE motion, as noted above.  The Board finds that the correct 
evidence as it was known at the time was before the Board in 
1963.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310 (as in effect in 1963).  The Board 
applied this statute correctly, finding, in effect, that the 
veteran's psoriasis had not resulted from disease or injury 
in service, and had not itself been incurred in service.  The 
veteran's DD-214 indicates he had no foreign or sea service, 
and in the absence of evidence to the contrary, the Board 
finds he is not a combat veteran to whom 38 U.S.C.A. § 1154 
would apply.  The veteran has not specified any particular 
statute or regulation that the Board failed to apply, or 
applied incorrectly.

The evidence of record in January 1963 did not show the 
presence of psoriasis in service or for many years after 
service, and there was no medical evidence linking the 
veteran's psoriasis to an incident of service or to his skin 
problems in service.  The veteran's lay statement to the 
effect that his psoriasis began in service was outweighed by 
the evidence that his skin problems in service were acute and 
transitory and that his psoriasis began in about 1960.  
Hence, the Board finds that there was a tenable basis for the 
January 1963 Board decision.

The veteran argues that there must have been error in the 
1963 decision because the evidence used by the RO to grant 
service connection in March 1999 was the same as that used to 
deny service connection in 1963.  This is clearly not the 
case.  The 1999 decision was explicitly based on the January 
1999 opinion of T. Hokanson, PA-C, and P. Neidenbach, M.D., 
to the effect that it is possible the findings in service 
represented psoriasis; and the February 1999 opinion of a VA 
examiner to the effect that the findings in service were, to 
a "virtual certainty," the early signs of psoriasis.  This 
evidence was not of record in 1963.  As explained above, it 
may not be used to show CUE in an earlier decision. 

For the above reasons, the Board concludes that there is no 
basis for revision or reversal of the 1963 decision on the 
grounds of CUE.  The motion for revision or reversal of that 
decision based on CUE is denied.


ORDER

The motion for reversal of the January 1963 Board decision 
based on CUE is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


